Citation Nr: 1438666	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  13-07 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include asbestosis, chronic obstructive pulmonary disease (COPD), and smoke inhalation.

2.  Entitlement to service connection for a kidney disorder.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disorder, to include fusion, and if so, whether service connection may be granted.

4.  Entitlement to service connection for peripheral neuropathy and neuritis of the right upper extremity.

5.  Entitlement to service connection for peripheral neuropathy and neuritis of the left upper extremity.

6.  Entitlement to service connection for peripheral neuropathy, neuritis, and numbness of the right lower extremity.

7.  Entitlement to service connection for peripheral neuropathy, neuritis, and numbness of the left lower extremity.

8.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back and/or lumbosacral spine disorder, and if so, whether service connection may be granted.

9.  Entitlement to service connection for a sinus disorder.

10.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right eye disorder, and if so, whether service connection may be granted.

11.  Entitlement to service connection for diabetes mellitus.

12.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The appellant served on active duty from August 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In December 2013, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of (1) entitlement to service connection for a right eye disorder; (2) entitlement to service connection for a sinus disorder; (3) entitlement to service connection for a cervical spine disorder, to include fusion; (4) entitlement to service connection for a back and/or lumbosacral spine disorder; (5) entitlement to service connection for peripheral neuropathy and neuritis of the right upper extremity; (6) entitlement to service connection for peripheral neuropathy and neuritis of the left upper extremity; (7) entitlement to service connection for peripheral neuropathy, neuritis, and numbness of the right lower extremity; and (8) entitlement to service connection for peripheral neuropathy, neuritis, and numbness of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 1977 rating decision, the RO denied service connection for back, neck, and right eye disorders.

2.  The evidence presented since the June 1977 denial raises a reasonable possibility of substantiating the appellant's claims for service connection for back, neck, and right eye disorders.

3.  The most probative evidence fails to link the Veteran's claimed lung disorders, to include asbestosis, COPD, and smoke inhalation, to active service.

4.  The most probative evidence fails to link the Veteran's claimed kidney disorder to active service.

5.  The most probative evidence fails to link the Veteran's claimed diabetes mellitus to active service.

6.  The most probative evidence fails to link the Veteran's claimed hypertension to active service.


CONCLUSIONS OF LAW

1.  The June 1977 rating decision that denied the Veteran's claims of entitlement to service connection for back, neck, and right eye disorders is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for back, neck, and right eye disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for a lung disorder, to include asbestosis, COPD, and smoke inhalation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by letters dated March 2011, July 2011, and May 2012, which advised the Veteran of the criteria for establishing service connection and provided him with notice regarding the assignment of disability ratings and effective dates.  Letters were sent prior to the initial adjudication of the Veteran's claims in January 2012 and June 2012.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment and personnel records, Social Security Administration records, and records of his post-service VA and private treatment.

Medical opinions regarding the Veteran's claimed kidney disorder, diabetes mellitus, and hypertension are not required because the record before the Board does not contain competent and credible evidence that the claimant has those disabilities, or persistent or recurrent symptoms thereof.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claimed kidney disorder, the Veteran, through his representative, asserted at his December 2013 hearing that his "kidney is a target organ affected by the Veteran's hypertension," and that his hepatitis C is "a conduit for kidney disorders."  See transcript, p. 4.  While the Board recognizes the Veteran's statements that hypertension and/or hepatitis C could potentially cause kidney disorders, there is no current diagnosis of a kidney disorder in this case.  The Veteran also testified that an unspecified kidney disorder had been diagnosed "several times" in service, and also by a private clinician in 1999, and by a VA clinician in 2004.  Id., p. 19.  However, the credibility of the Veteran's assertions of diagnoses of a kidney disorder during and after service is outweighed by the absence of any diagnosis of a kidney disorder in the Veteran's extensive service treatment records and VA and private treatment records.  See Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

With respect to the claimed diabetes mellitus, the Veteran testified that it was diagnosed at the VA Clinic in St. George, Utah.  See transcript, p. 17.  However, the credibility of the Veteran's assertion of a diagnosis of diabetes mellitus is outweighed by the absence of any diagnosis of diabetes mellitus in the Veteran's treatment records from that facility.  See Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011).  Further, there is no diagnosis of diabetes mellitus in the Veteran's service treatment records, other VA treatment records, or private treatment records; rather, a more probative objective February 2004 laboratory report contains the finding that the Veteran had a negative diabetic status.

With respect to the claimed hypertension, the Veteran testified that a private clinician diagnosed that disorder in 2004.  See transcript, pp. 5, 18-19.  However, the record to which he referred is a March 2004 laboratory report in which the clinician did not diagnose the Veteran with hypertension-the diagnosis was non-malignancy of a skin sample taken from the Veteran's neck-but rather recorded a clinical history of unspecified essential hypertension.  Further, this document was generated nearly seven years prior to the date of claim, and in the absence of any indication of continuing diagnosis or treatment for hypertension in the copious intervening VA and private treatment records, there is no reason to find that it constitutes a current diagnosis of hypertension.  Finally, the Veteran's service treatment records are likewise without any diagnosis or treatment of hypertension.

In summary, absent a current disability or symptoms, examinations for a claimed kidney disorder, diabetes mellitus, and hypertension are not required.

A medical opinion regarding the Veteran's lung disorders is also not required because the record before the Board does not indicate that those disabilities had a causal connection to or were associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, although the Veteran, through his representative, testified that his lung disorders resulted from asbestos exposure in service, that testimony is not credible.  See transcript, pp. 3-4.  The Veteran's service treatment records and service personnel records show no evidence of asbestos exposure in service, and his reliance on generic source materials is too general and inconclusive to support a finding that the Veteran was personally exposed to asbestos in service.  Absent a credible indication that any lung disorder had a causal connection to or was associated with his active military service, an examination is not required.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  Additionally, the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the December 2013 Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Consequently, no further assistance to the Veteran with the development of evidence is required.

New and Material Evidence: Back, Neck, and Right Eye

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for back, neck, and right eye disorders.  The RO previously denied those claims in a June 1977 rating decision, and the June 1977 rating decision became final because no notice of disagreement or new and material evidence was received within one year of its issuance.

The Veteran has competently, and for the purpose of reopening credibly, provided new testimony with respect to the issues on appeal that supports the conclusion that there is current disability related to service.  As these contentions had not been advanced at the time of the June 1977 denial, they are new.  As they regard the reasons for the denials, they are also material.  Specifically, since findings that the Veteran's current symptoms may be associated with injuries in service would trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim, the claims must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening the claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Lung Disorders

The Veteran contends in his July 2012 notice of disagreement and his representative's December 2011 statement that his lung disorder, COPD, and pulmonary disease are associated with asbestos exposure and/or smoke inhalation.  Similarly, the Veteran's representative testified at the December 2013 videoconference hearing that the Veteran's service was consistent with asbestos exposure.  See transcript, pp. 3-4.  In his March 2013 substantive appeal, the Veteran asserts that he was "treated for respiratory in Saigon VN, SEPARATION and or Reenlistment exam."

The Board finds that these factual predicates lack credibility.  With respect to asbestos exposure, the Veteran's service treatment records and service personnel records show no evidence of asbestos exposure in service, and his reliance on generic source materials is too general and inconclusive to support a finding that he was personally exposed to asbestos in service.  Mattern v. West, 12 Vet. App. 222, 227 (1999).  Regarding smoke inhalation, there is no evidence thereof in his service or post-service treatment records.  Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011).  With respect to his reported treatment for a respiratory disorder in Saigon, Vietnam, the National Personnel Records Center (NPRC) conducted a search in May 2012 and determined that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  The Board finds that the NPRC's official determination warrants greater probative weight than the Veteran's assertion of Vietnam service.

The Veteran's service treatment records include no complaints, diagnosis, or treatment for a lung disorder.  Reports of Medical Examination dated January 1974 and October 1975 include clinicians' findings that the Veteran's lungs and chest were normal on examination.  As his representative reported at the December 2013 videoconference hearing, the Veteran's service treatment records show that he was treated for an upper respiratory tract infection (URI) in January 1974.  See transcript, p. 3.  However, as the term implies, a URI refers to the upper respiratory tract, whereas the lungs are part of the lower respiratory tract.  Consequently, the Veteran's in-service URI is not evidence of a lung disorder in service.  (By contrast, the URI diagnosis may be pertinent to his claim for service connection for a sinus disorder, which is discussed in the Remand section.)

The Veteran also testified at his December 2013 videoconference hearing that he was "treated a couple of times in private doctors' offices" for bronchitis, beginning in 1979.  See transcript, p. 7.  The Board finds that this assertion lacks credibility because the Veteran has neither submitted evidence from those private doctors, nor identified them so that VA could obtain the records on his behalf.  Rather, the earliest diagnosis of record of the Veteran's bronchitis is from Enterprise Valley Medical Clinic, dated May 2005-nearly 30 years after his separation from active service.  Buczynski, 24 Vet.App. at 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).

Additional records of lung disorders likewise do not show a nexus between service and the current disability.  A March 2013 private treatment record from Dr. Carl P. Hallenborg includes findings that the Veteran has COPD but no bronchitis, and that his chest congestion has increased since June after quitting smoking.  An April 2013 private x-ray record from Dr. Blake W. Arnold includes an indication of COPD, but does not relate it to service or any event therein.

The Board further finds that because the Veteran's claimed lung disorders involve complex medical questions and the interpretation of objective medical tests, he is not competent to provide a nexus opinion relating them to service.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

The most probative evidence of record shows that the Veteran's claimed lung disorders are unrelated to service.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of that issue is denied.

Kidney Disorder, Diabetes Mellitus, and Hypertension

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular-renal disease (including hypertension) and diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested cardiovascular-renal disease or diabetes mellitus to a degree of 10 percent within one year from the date of termination of service.

The Veteran contends in his March 2013 substantive appeal that his kidney disease, diabetes mellitus, and hypertension are all related to his ischemic heart disease-which is not service-connected.  He also submitted medical literature regarding a link between coronary artery disease and chronic kidney disease.

The Veteran's representative contends in the December 2013 videoconference hearing that the Veteran's kidney "is a target organ" of his hypertension and hepatitis C-neither of which is service-connected.  See transcript, p. 4.  The Veteran testified that a kidney disorder was diagnosed at Enterprise Clinic in 1999, and at a VA facility in 2004.  Id., p. 19.

The Veteran also testified that his diabetes mellitus was diagnosed at the VA facility in St. George, Utah.  Id., p. 17.

The Veteran further testified that his hypertension was diagnosed in 2004.  Id., pp. 18-19.  His representative attributed the hypertension to his kidney or lung disorders-neither of which is service-connected.  Id., p. 19.

The Board finds that the Veteran's reports of diagnoses of a kidney disorder, diabetes mellitus, and hypertension lack credibility.  Specifically, review of the Veteran's paper and electronic VA treatment records, including from St. George, Utah, and his private treatment records, including from Enterprise Clinic, show no diagnosis of those disorders.  A February 2004 record from Laboratory Corporation of America-Salt Lake shows a negative diabetic status.  A March 2004 private treatment record from Dr. Roger W. Graham includes a history of unspecified essential hypertension, but no final diagnosis thereof.  The Veteran's service treatment records likewise contain no complaints, diagnosis, or treatment of a kidney disorder, diabetes mellitus, or hypertension, and his January 1974 and October 1975 Reports of Medical History include clinical findings that his vascular system and viscera were normal.

The Board further finds that because the Veteran's claimed kidney disorder, diabetes mellitus, and hypertension involve complex medical questions and the interpretation of objective medical tests, he is not competent to provide a diagnosis thereof.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010)

Since there is no current kidney, diabetes mellitus, or hypertension disability, those claims are denied.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); see also Degmetich v. Brown, 104 F.3d 1328 (Fed.Cir.1997).

The most probative evidence of record shows that the Veteran has no current diagnosis of a kidney disorder, diabetes mellitus, or hypertension.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of those issues is denied.





ORDER

The claim of entitlement to service connection for a cervical spine disorder, to include fusion, is reopened, and, to this extent only, the appeal is granted.

The claim of entitlement to service connection for a back and/or lumbosacral spine disorder is reopened, and, to this extent only, the appeal is granted.

The claim of entitlement to service connection for a right eye disorder is reopened, and, to this extent only, the appeal is granted.

Service connection for a lung disorder, to include asbestosis, COPD, and smoke inhalation is denied.

Service connection for a kidney disorder is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.


REMAND

Medical opinions are necessary prior to adjudication of the issues of entitlement to service connection for a cervical spine disorder; peripheral neuropathy and neuritis of the upper extremities; a back and/or lumbosacral spine disorder; peripheral neuropathy, neuritis, and numbness of the lower extremities; a sinus disorder; and a right eye disorder because the Veteran has provided competent lay evidence of persistent or recurrent symptoms, and has indicated that they may be associated with incidents during service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In these circumstances, a medical opinion should be sought.

The Veteran also should be given an opportunity to identify any healthcare provider who had treated him for his claimed disorders.  Thereafter, the RO should obtain any identified records that are not already included in the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his cervical spine disorder; peripheral neuropathy and neuritis of the upper extremities; back and/or lumbosacral spine disorder; peripheral neuropathy, neuritis, and numbness of the lower extremities; sinus disorder; and right eye disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of those disorders.

3.  After physically or electronically associating any pertinent, outstanding records with the file, obtain a medical opinion as to the etiology of the Veteran's disorders on remand.  The examiner should state whether it is at least as likely as not that the Veteran's cervical spine disorder; peripheral neuropathy and neuritis of the upper extremities; back and/or lumbosacral spine disorder; peripheral neuropathy, neuritis, and numbness of the lower extremities; sinus disorder; and right eye disorder is related to or had its onset in service.

For the cervical spine, the examiner should also state the likelihood that any cervical spine disorder existed prior to service.  If the psychiatrist concludes that any cervical spine disorder existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records, the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should specifically consider the following:

* Cervical Spine:  The Veteran testified that he injured his cervical spine in two helicopter accidents in service.  See December 2013 transcript, pp. 4, 20.  In March 2011, his mother wrote that he had trouble with his neck after returning from service.

Service treatment records include a September 1973 report of continuing neck pain; a May 1974 report of ongoing neck pain since a pre-service football injury in 1969, with a diagnosis of cervical strain; a June 1975 report of severe neck pain from a new football injury, with x-rays revealing cervical spasm; a September 1975 report of a re-aggravated football injury with a right extremity paraspinous spasm; and January 1974 and October 1975 Reports of Medical Examination showing a normal spine and other musculoskeletal system.

Post-service records include a December 1976 VA examination diagnosing status post neck injury and fusion of C4-C5; a November 2001 report from Lisa Griffin, PA-C, diagnosing status post motor vehicle accident, neck pain, cervical spine fusion, and rheumatoid arthritis; and a May 2012 VA treatment record showing a history of two cervical spine surgeries, most recently in 2000, and post-surgical fractures.

* Peripheral Neuropathy and Neuritis of the Upper and Lower Extremities, with Numbness of the Lower Extremities:  The Veteran testified that he was first treated for peripheral neuropathy in 1975 after his second helicopter crash, and that those disorders are related to his back disorder.  See December 2013 transcript, pp. 11-12.

Service treatment records include a May 1974 report of neck pain with no radiation into his arms; a September 1975 report of a re-aggravated football injury with a right extremity paraspinous spasm and "neuro WNL [within normal limits];" and January 1974 and October 1975 Reports of Medical Examination showing a normal neurologic system.

Post-service records include a December 1976 VA examination diagnosing sensory neuropathy of the left upper and right lower extremities, and bilateral sciatic neuritis; and a May 2012 VA physician's diagnosis of low back pain (LBP) with radiculopathy.  See Virtual VA June 20, 2012 CAPRI records at pp. 8, 11.

* Lumbosacral Spine:  The Veteran testified that he injured his back in two helicopter accidents, one of which occurred in 1973.  See December 2013 transcript, p. 9.  His spouse reported seeing current symptoms of back dysfunction.  Id., p. 10.  In March 2011, his mother wrote that he had trouble with his back after returning from service.

Service treatment records include a September 1973 report of continuing back pain; a September 1975 report of a re-aggravated football injury with a right extremity paraspinous spasm; and January 1974 and October 1975 Reports of Medical Examination showing a normal spine and other musculoskeletal system.

Post-service records include a December 1976 VA examination diagnosing status post back injury, and a May 2012 VA x-ray report finding a history of low back pain with long distance truck driving with poor seating and a diagnosis of probable mild degenerative change of the sacrococcygeal joint.

* Sinus:  The Veteran testified that he has had sinus problems since service, and he related them to exposure to jet helicopter fuel in service.  See December 2013 transcript, pp. 12-13.  His spouse reported seeing current symptoms of sinusitis.  Id.  He reported that his first post-service treatment for his sinuses was in 1979 from Dr. Peterson in Lubbock, Texas.  Id., p. 15.


Service treatment records include a January 1974 diagnosis of an upper respiratory infection; a November 1974 complaint of alternately block and draining sinuses, diagnosed as a probable viral syndrome; a February 1976 diagnosis of sinusitis; and January 1974 and October 1975 Reports of Medical Examination showing normal sinuses.

* Right Eye:  The Veteran testified that he burned his eyes with a chemical while washing a helicopter with acid on the deck of an aircraft carrier in service in 1974.  See December 2013 transcript, pp. 13-14.  He reported that his vision dropped from 20/20 to 20/30 as a result.  Id., pp. 5-6, 14.  He further reported that he receives continuing VA treatment for his right eye disorder.  Id., pp. 16-17.

Service treatment records include no reports of any eye injury or diagnosis, and Reports of Medical Examination showing right eye vision of 20/20 in July 1972, 20/50 (corrected to 20/20) in January 1974, 20/40 (corrected to 20/20) in October 1975, and 20/50 (corrected by lenses) in July 1976.

Post-service records include a December 1976 VA examination wherein the Veteran reported a right eye injury in 1974 with frequent styes since then; the examiner found right eye vision of 20/30, and diagnosed a slightly amblyopic (loss of ability to see details) right eye (OD), "probably due to anisometropia [eyes that have unequal refractive power]."  His VA treatment records dated May 2012 show blurry vision in his left eye.  See Virtual VA June 20, 2012 CAPRI records at pp. 7-8, 10-11.

A rationale for all opinions expressed should be set forth.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


